FIRST DIVISION
                               BARNES, P. J.,
                         MCMILLIAN and MERCIER, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   February 21, 2018


In the Court of Appeals of Georgia
 A17A1692. THE STATE v. LEWIS.

      MCMILLIAN, Judge.

      The State appeals the trial court’s grant of Brent Lewis’ motion to suppress

evidence obtained after his car was impounded during a traffic stop. The State argues

on appeal that the trial court erred in granting the motion to suppress because the

officer had reasonable articulable suspicion for the traffic stop based on information

provided by two police databases showing that Lewis had no insurance on the car.

Although the database search results may have provided the officer with reasonable

articulable suspicion to initiate a stop of Lewis’ vehicle, we affirm the trial court’s

grant of the motion to suppress because after Lewis provided valid proof of his

insurance coverage, the officer lacked probable cause to issue a traffic citation for

driving without insurance and, thus, lacked any basis to impound and inventory

Lewis’ car.
      In reviewing the grant or denial of a motion to suppress, we apply three

fundamental principles as outlined by our Supreme Court:

       First, when a motion to suppress is heard by the trial judge, that judge
      sits as the trier of facts. The trial judge hears the evidence, and his
      findings based upon conflicting evidence are analogous to the verdict of
      a jury and should not be disturbed by a reviewing court if there is any
      evidence to support [them]. Second, the trial court’s decision with
      regard to questions of fact and credibility must be accepted unless
      clearly erroneous. Third, the reviewing court must construe the evidence
      most favorably to the upholding of the trial court’s findings and
      judgment.


(Citation omitted.) Miller v. State, 288 Ga. 286, 286 (1) (702 SE2d 888) (2010).

However, “where the evidence is uncontroverted and no question regarding the

credibility of witnesses is presented, the trial court’s application of the law to

undisputed facts is subject to de novo appellate review.” (Citations and punctuation

omitted.) Williams v. State, 327 Ga. App. 239, 239-40 (758 SE2d 141) (2014).

      The evidence from the hearing on Lewis’ motion to suppress shows that on

November 4, 2016, an officer with the City of Atlanta Police Department was running

vehicle tags at the intersection of McDaniel and Whitehall Streets in Fulton County,

Georgia. In performing this operation, the officer checked vehicle license tags using


                                          2
the Georgia Criminal Information Center (“GCIC”) database to confirm with the

Georgia Department of Driver’s Services (“Driver’s Services”) whether a vehicle had

insurance coverage. The GCIC search reflected that a 1998 white Honda Civic, driven

by Lewis, was not covered by insurance. To verify the results of the GCIC search, the

officer used a second system, the Atlanta Criminal Information Center (ACIC)

database, which also reflected that the Honda had no insurance coverage. The officer

testified that his stop of Lewis’ vehicle was based solely on the database information

that the car had no insurance.

      When the officer approached the vehicle to explain the reason for the stop,

Lewis responded that he had insurance. The officer testified that Lewis handed him

a piece of paper that appeared to be a warning from an insurance company stating the

vehicle was uninsured. Lewis testified, however, that he showed the officer an e-mail

and an insurance company app on his cell phone demonstrating that he had insurance,

but the officer told him he could not accept that information. The officer stated that

he was not sure if Lewis showed him an app on his phone because Lewis was very

nervous and “was trying to do a bunch of things at the same time.” The officer also

allowed Lewis to call his insurance company for proof, but the stop took place at

around 10:30 to 11 p.m. at night and Lewis was unable to reach his insurer at that

                                          3
hour. Based on his observation that Lewis seemed “extremely nervous,” the officer

called for backup because he was patrolling alone. After the other police unit arrived,

the officer ran the tag through ACIC again to confirm that it showed no insurance. He

then informed Lewis that he was going to issue a citation and impound the vehicle,1

leading to an inventory search that found evidence upon which further charges were

based.2 Lewis subsequently filed a motion to suppress that evidence under OCGA §

17-5-30.

      At the motion hearing, Lewis presented a copy of his insurance card, his policy

declaration page, and a printout of his premium payment history, which showed that

the car was insured as of October 28, 2016, and at the time of the traffic stop

approximately one week later, on November 4. Additionally, at the trial judge’s

request, Lewis showed the judge a screenshot of his insurance card from his phone,

which he said he showed the officer that night.

      Based on this evidence, the trial court granted Lewis’s motion to suppress,

finding

      1
          The citation was for “no insurance” under OCGA § 40-6-10.
      2
        Lewis was later indicted on charges of possession of marijuana with intent to
distribute, possession of a firearm or a knife during the commission of a felony, no
insurance, and possession of a firearm by a first offender probationer.

                                          4
      from a totality of circumstances, after having had the opportunity to
      observe the witnesses testify, and consideration of the evidence
      presented, that Defendant did present the officer with proof of valid
      vehicle insurance. As Defendant testified, he had only purchased vehicle
      insurance a few days before the traffic stop. Therefore, it stands to
      reason that Defendant had not received a physical insurance card but
      would have had the insurance information available for review on his
      cellphone application. It further stands to reason, as testified to by
      Defendant, that having just purchased vehicle insurance, Defendant
      would have provided that information to [the officer] in a traffic stop for
      no vehicle insurance.


      The trial court found that because the officer had proof of valid vehicle

insurance at the outset of the traffic stop and he had no other articulable reason for

the stop, Lewis was entitled to suppression of the evidence seized.

      It is well settled that under the Fourth Amendment that

      [a]n investigatory stop must be justified by some objective manifestation
      that the person stopped is, or is about to be, engaged in criminal activity.
      That determination can only be made after considering the totality of the
      circumstances or the whole picture. Based upon that whole picture, the
      detaining officers must have a particularized and objective basis for
      suspecting the particular person stopped of criminal activity.
      Investigative stops of vehicles based solely on unparticularized
      suspicion or hunch are invalid.



                                           5
State v. Dixson, 280 Ga. App. 260, 261 (633 SE2d 636) (2006). “The state bears the

burden of presenting evidence that demonstrates a reasonable suspicion of criminal

activity.” Id.

       Here, the State is correct that the officer could rely on the database search

results, and the information indicating that Lewis was driving without insurance

supplied the objective manifestation that Lewis was committing the crime of driving

without insurance.3 Thus, the officer had reasonable articulable suspicion to initiate

the traffic stop. But that does not end the inquiry here because in the course of the

traffic stop, the officer determined to issue a citation and impound the vehicle.

       In Georgia, an officer may either physically arrest an offender for a traffic

violation or issue a traffic citation, Edwards v. State, 224 Ga. App. 332, 334 (3) (a)

(480 SE2d 246) (1997); OCGA §§ 17-4-20 (a), 17-4-23 (a). Although not a physical

arrest, the issuance of a traffic citation constitutes a non-custodial arrest,4 and before

taking either action, the officer must have probable cause to believe that an offense

       3
        The offense of driving without insurance constitutes a misdemeanor and, if
convicted of the offense, a defendant faces a fine of between $200.00 and $1,000.00
and/or imprisonment for not more than 12 months. OCGA § 40-6-10 (b).
       4
         See Baker v. State, 202 Ga. App. 73, 74 (1) (413 SE2d 251) (1991) (traffic
citation is a non-custodial arrest); State v. Lamb, 202 Ga. App. 69, 71 (413 SE2d 511)
(1991) (Carley, P.J., concurring specially) (same).

                                            6
has been committed. See Atwater v. City of Lago Vista, 532 U.S. 318, 354 (III) (121

SCt 1536, 149 LE2d 549) (2001) (probable cause requirement “applies to all arrests”)

(citations and punctuation omitted); Dunaway v. New York, 442 U.S. 200, 208 (99

SCt 2248, 60 LE2d 824) (1979) (same); Jones v. State, 291 Ga. 35, 37 (1) (727 SE2d

456) (2012) (“[A]rrests... can be supported only by probable cause.”) (citation and

punctuation omitted). Probable cause is a higher standard than that of reasonable

articulable suspicion. See Myers v. State, 333 Ga. App. 755, 758 (777 SE2d 44)

(2015). Probable cause to arrest requires “[f]acts and circumstances within the

officer’s knowledge that are sufficient to warrant a prudent person, or one of

reasonable caution, in believing, in the circumstances shown, that the suspect has

committed, is committing, or is about to commit an offense.” (Citation and

punctuation omitted). Hughes v. State, 296 Ga. 744, 748 (2) (770 SE2d 636) (2015).

See also Glenn v. State, 302 Ga. 276, 281 (III) (806 SE2d 564) (2017) (probable

cause requires “more than a mere suspicion or possibility.”) (citation and punctuation

omitted).

      Here, the trial court found that Lewis showed the officer his insurance app,

which demonstrated Lewis had obtained insurance for the car seven days before the

stop. We cannot say that these findings are clearly erroneous based on the record.

                                          7
Lewis testified that he showed the officer his phone app and email confirming his

insurance coverage, and the documentation presented at the hearing showed that he

obtained that insurance on October 28, 2016. The officer did not dispute Lewis’

testimony; rather, he simply did not remember seeing the app. Moreover, the officer

conceded that in his experience sometimes cars with insurance showed up as having

no insurance in the police databases. Additionally, Lewis showed the trial judge a

screenshot of what he showed the officer during the stop. The trial judge relied

heavily on this evidence in granting the motion, both at the hearing and in his written

order. The appellate record contains no copy of this screenshot; therefore, we must

assume that screenshot supported the trial court’s findings. Cuyler v. Capital One

Bank (USA), N.A., 304 Ga. App. 687, 688 (1) (698 SE2d 14) (2010) (“In the absence

of the relevant information,” we apply “a presumption in favor of the regularity of

court proceedings[.]”) (citation and punctuation omitted).

      Applying the appropriate standard of review, we must accept the trial court’s

finding that Lewis provided the officer with valid proof of insurance at the outset of

the traffic stop. Thus, we find that even though the officer had reasonable articulable

suspicion to initiate the traffic stop, once Lewis provided proof of insurance in a



                                          8
manner acceptable under OCGA § 40-6-10,5 the officer did not have probable cause

to arrest Lewis or issue him a citation. Without probable cause to issue the citation,

the officer had no basis for impounding Lewis’s vehicle. Accordingly, the trial court

properly granted the motion to suppress.6 Compare Davis v. State, 331 Ga. App. 171

(769 SE2d 183) (2015) (affirming denial of motion to suppress evidence seized

during inventory search where proof of insurance presented by defendant showed that

his insurance had expired and in officer’s call to insurance company, representative

stated that the policy for that particular vehicle could not be located).

      Judgment affirmed. Barnes, P. J., and Mercier, J., concur.




      5
         OCGA § 40-6-10 (a) (1) (1.2) provides that “[t]he proof or evidence of
required minimum insurance coverage required by this subsection may be produced
in either paper or electronic format. Acceptable electronic formats include a display
of electronic images on a mobile electronic device.”
      6
        Moreover, to the extent that the officer claims to have acted based on a good
faith belief that Lewis was driving without insurance, our Supreme Court has found
that there is no good-faith exception under OCGA § 17-5-30. Gary v. State, 262 Ga.
573, 575-76 (422 SE2d 426) (1992). See also Harvey v. State, 266 Ga. 671, 672 (469
SE2d 176) (1996) (OCGA § 17-5-30 “authorizes no exception to Georgia’s
exclusionary rule when evidence has been seized unlawfully[.]”); Abercrombie v.
State, 343 Ga. App. 774, 791 (2) (b) (808 SE2d 245) (2017) (“Gary remains good law
and, as a result, is binding precedent on this Court.”).

                                           9